 ,In the Matter of PENNSYLVANIA SALT MANUFACTURING COMPANYand'DISTRICT 50, UNITED MINE WORKERS OF AMERICAtrict 50.Case No. 7-R-1701.-Decided April 28,1944Mr. Clyde A. Armstrong,of Pittsburgh, Pa., for the Company.Mr. James M. Scanlon,of Detroit, Mich.,Mr. Lee Auler,ofWyan-dotte,Mich., andMr. Charles Fell,ofWashington, D. C., for Dis-Mr. Joseph J. George,ofWyandotte, Mich., for the Intervenor.Mr. William Whitsett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPennsylvania Salt Manufacturing Company, Wyandotte, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon' due notice before Max Roten-berg, Trial Examiner.Said hearing was held at Detroit, Michigan,on March 27, 1944.At the hearing, Pensalt Workers Union, hereincalled the Intervenor, moved to intervene.The motion was grantedwithout objection.The Company, District 50, and the Intervenorappeared and participated. , All parties were afforded full. oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file-briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is engaged at its plant at Wyandotte, Michigan, inthe manufacture of heavy chemicals. It annually purchases raw ma-5E N. L. R. B., No. 17.72 'PENNSYLVANIA SALT MANUFACTURING COMPANY73terials valued in excess of $4,000,000, approximately 90 percent ofwhich is'shipped to it from points outside the State.The Companyannually manufactures and sells products valued in excess of $7,000,-000, approximately 80 percent of which is sold and shipped to pur-chasers located outside the State.We find that the Company is engaged in commerce within the,meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organza=tion admitting to membership employees of the Company.''Pensalt Workers Union is 'al labor organization admitting to mem-bership employees of the, Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to District 50 as theexclusive bargaining representative of its employees until District 50has been certified by the Board in an appropriate unit.The Intervenor contended at the hearing that its contract with theCompany, dated April 28, 1941, and thereafter amended, was it bar,to the present" proceeding.The contract, which has been automati-cally renewed from year.to year, contains the ordinary 30-day renewalclause.Since the petition of District 50 was filed February 12, 1944,the contract does not bar a present determination-of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number of em-ployees in the unit hereinafter found appropriate.1The Intervenorhas an interest in this proceeding arising out of its contract.We find that. a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section'2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that a plant-wide unit composed of production andmaintenance employees, including shipping and receiving departmentemployees, plant department clerks, and janitors, is appropriate forthe purposes of collective bargaining, but they disagree as to the inclu-sion or exclusion of several categories of employees.As to controla'The Field Examiner reported that District 50 submitted 449 cards,which bore appar-ently genuine original signatures;that the names of 377 persons appearing on the cardswere listed on the Company's,pay roll,of February 21, 1944, which contained the names of677 employees in the appropriate unit; that 94 cards were dated in January and February1944; that 299 were dated from August through December 1943; and that 56 were undated. 174-DECISIONSOF NATIONAL LABORRELATIONS BOARDlaboratory and engineering employees, District 50 desires their exclu-sion 'from, whereas the Intervenor and the Company seek'their inclu-sion in, the unit.The record shows that there are approximately 20laboratory employees engaged, in general chemical work.They workin a building separate and apart from production and maintenanceemployees; they receive a monthly salary and more liberal vacationsthan production and maintenance employees who are paid on an hourlybasis.There are approximately 15 engineering employees engaged indrafting and engineering duties.They, too, are salaried and workin a separate department; their vacation plans correspond to those, oflaboratory, employees.The foregoing facts, however, are, not suffi-ciently distinctive to merit the exclusion of laboratory and engineeringemployees from the unit.Although they do not work alongside pro-duction and 'maintenance employees, they are separated from themonly, for reasons of . increased efficiency and they are considered anintegral part 'of production by the Company.The record disclosesthat except for supervisors, no special training is required of labora-tory employees,,good eyesight,-and a knowledge of addition and sub-traction being the principal qualifications.In the engineering depart-ment, the main qualification for employment is a limited knowledge ofmechanical drawing. , Since 1941 the foregoing categories have beenincluded in the unit, with respect to which the Company and the In-tervenor had bargained.The record discloses no compelling reason'for departing from this bargaining history which has been substantialand has proved satisfactory.We shall include them in the unit.District 50 seeks the exclusion of watchmen.They are not uni-formed, armed, nor militarized; they are paid on an hourly basis likeproduction and maintenance employees; and they are not alleged tohave any supervisory authority.Watchmen having been included in,the unit since 1941, we shall, in accordance -,with our usual practice,include them.District 50 likewise seeks theexclusionof temporary leaders, whereas'the Intervenor and the Company contend that they, should be included.-These employees, about 40. in number, perform some of the duties offoremen when the latter are sick or on vacation.While performingsuch duties they are paid a slightly higher rate of pay, but they arenot clothed `with authority to hire, discharge, or discipline employeesor effectively recommend such action.We shall, therefore, includethem in the unit of which they have been a part since 1941.We shall likewise include in the unit the two production and main-tenance employees who are paid a salary rather than by the hour, since'they were previously included in the unit and since their mode of pay_is the only factor which distinguishes them from the other productionand maintenance employees.' PENNSYLVANIA SALT MANUFACTURING COMPANY75We find that all production and maintenance employees,includingshipping and receiving department'employees,laboratory and en-gineering employees,plant department clerks, janitors, temporaryleaders, and watchmen, but excluding office clerical employees, fore-mein, assistant foreman, and all supervisory employees with-authority'to `hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolvedby an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor,Relations Board by Section 9(c) of^ the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pennsylvania SaltManufacturing Company, Wyandotte,'Michigan,an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the-direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations-Board, andsubject to Article'III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate'in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacation'or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees,who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,to determine whether they,desire to be representedby District 50, United Mine Workers of America, or by Pensalt Work-ers Union,for the purposes of collective bargaining,or by neither.